Por Cuanto, la denuncia que dió lugar a la sentencia apelada lee en su parte pertinente como sigue:
"Yo, J. E. Camacho, Insp. de Sanidad, vecino de Yaueo, P. B., calle de Muñoz Bivera esq. Mejías, mayor de edad, formulo denuncia contra Antonio *984Segarra por delito Inf. Reg. de Sanidad 31 art. 9 en relación con el No. 10 promulgado de acuerdo con la ley en Feb. 24, 1915, cometido de la manera si-guiente: Que en 12 de octubre de 1933 y en el puesto de carne de su propiedad sito en la calle 25 de julio de Taueo, P. R., que forma parte del Distrito Judicial Municipal de Tauco y que también es parte del Dtto. Judicial de Ponce, el refe-rido acusado ilegal, voluntaria y maliciosamente destinaba carne de res para el expendio y consumo público en estado de descomposición e impropio para el con-sumo público entonces y allí.’’
Por CUANTO, el inciso 9 del Reglamento a que se contrae reza como sigue:
“Toda carne, pescado, legumbres, frutas u otros productos alimenticios desti-nados al consumo público que estuviesen contaminados, adulterados o que por cualquier otro motivo resultasen impropios para el consumo público, serán reti-rados de la venta por un funcionario del Servicio de Sanidad, debidamente auto-rizado, y se prohibirá o evitará su venta para el consumo humano, confiscándolos o por cualquier otro medio que fuese necesario guardándolos hasta que una corte de justicia competente determine lo que deba hacerse con los mismos.”
Por Cuanto, este inciso no prohíbe la venta de carne impropia para el consumo público hasta que algún funcionario del Servicio de Sanidad así lo haya indicado u ordenado;
Por cuanto, estamos conformes con el apelante en que la corte de distrito erró al declarar sin lugar una excepción previa por falta de hechos suficientes para constituir una causa de acción;
Por Cuanto, el fiscal de esta corte ha recomendado que dicha sen-tencia sea revocada; y
Por ouanto, la corte de distrito, después de oír al fiscal y al abo-gado del demandado estará en mejores condiciones que este Tribunal para resolver si debe o no, al sostener la excepción previa, ordenar la presentación de una acusación bajo el artículo 338 del Código Penal:
Por tanto, se revoca la sentencia apelada que dictó la Corte de Distrito de Ponce en 5 de diciembre de 1933 en el caso de epígrafe, y se devuelve el caso para ulteriores procedimientos no inconsistentes con esta sentencia.